           Case 1:18-cv-10450-JPO Document 53 Filed 11/11/19 Page 1 of 5



Freeborn~
 FREEBORN & PETERS LLP
                                                                                  SEAN THOMAS KEELY
                                                                                  Partner

                                                                                  Freeborn & Peters LLP
                                                                                  Attorneys at Law
                                                                                  The Helmsley Building
                                                                                  230 Park Avenue, Suite 630
                                                                                  New York, NY 10169

                                                                                  (646) 993-4444 direct
                                                                                  (212) 218-8761 fax

                                                                                  skeely@freeborn _com
 November 11, 2019
                                                                                  www.freeborn_com

 VIAECF

 Honorable J. Paul Oetken
 United States District Judge
 Southern District of New York
 40 Foley Square, Room 2101
 New York, NY 10007

         Re:    Chicago Ins. Co. v. General Reinsurance Corp. and SCOR Reinsurance
                Co. (18-Civ-10450 (JPO)) - Motion for Stav Pending Appeal

 Dear Judge Oetken:

         We represent Petitioner Chicago Insurance Company ("Chicago") in the above-referenced
 matter and respectfully submit this letter motion pursuant to the Court's Individual Practices 1.A.

          On October 22, 2019, this Court denied Chicago's petition to compel arbitration and stay
 arbitration and granted the cross-petition of General Reinsurance Corporation and SCOR
 Reinsurance Company (collectively, the "Reinsurers") to stay arbitration and for declaratory relief,
 and subsequently entered final judgment (the "Order"). In so doing, the Court vacated a prior
 temporary restraining order and preliminary injunction that had been entered preventing both
 Chicago and the Reinsurers from proceeding with competing arbitration proceedings until the issue
 of appropriate arbitral jurisdiction could be resolved.

          The Court's Order raises significant questions, including (1) the scope of thefunctus officio
 doctrine; (2) whether in light of that doctrine an arbitration panel can "retain jurisdiction" to resolve
 any dispute "arising out of' an award for an unlimited period of time; and (3) whether a prior
 arbitration panel or new arbitration panel should decide whether the parties' new dispute "arises out
 of' a prior award. Pursuant to Federal Rule of Civil Procedure 62(d), Chicago hereby requests that
 the Court stay its Order and maintain the status quo pending resolution of Chicago's appeal.

                                             BACKGROUND

          The events giving rise to Chicago's petition have been set forth in detail in the parties' prior
 submissions. This case presents the question of which arbitral panel is authorized to hear a dispute
 arising out of a reinsurance bill that Chicago issued to the Reinsurers in 2018. After the Reinsurers
 rejected the bill, Chicago demanded arbitration and called on the Reinsurers to appoint an arbitrator
 as required in their contract. The Reinsurers refused and instead attempted to refer the dispute to
 arbitrators who had considered a prior bill from Chicago in 2013 and had issued a Final Award in

                    Chicago, IL• New York, NY· Richmond, VA• Springfield, IL• Tampa, FL
             Case 1:18-cv-10450-JPO Document 53 Filed 11/11/19 Page 2 of 5



Freebornii
 FREEBORN & PETERS LLP
                                                                                Honorable J. Paul Oetken
                                                                                November 11, 2019
                                                                                Page 2



 that dispute in 2017 (the "2017 Panel").

          On November 9, 2018, Chicago filed a petition to compel arbitration and for a stay of
 proceeding by the 2017 Panel. On November 15, 2018, the Court granted Chicago's request for a
 temporary restraining order ("TRO") enjoining the Reinsurers from proceeding before the 2017
 Panel and subsequently entered a stipulation and order staying action in the competing arbitration
 proceedings pending a decision on the parties' petition and cross-petition. [Dkt No. 29] On October
 22, 2019, this Court issued its Order denying Chicago's petition and granted Reinsurers' cross-
 petition. [Dkt No. 50] On October 31, 2019, Chicago filed a Notice of Appeal. [Dkt No. 52]

                                                ARGUMENT

         This Court "undoubtedly has the power to stay the final effect of [its own] Order during the
 pendency of the appeal." Jock v. Sterling Jewelers, Inc., 738 F. Supp. 2d 445, 447 (S.D.N.Y. 2010);
 Rakovich v. Wade, 834 F.2d 673, 674 (7111Cir. 1987); see also Fed. R. App. P. 8(a)(l) ("A party must
 ordinarily move first in the district court for. .. a stay of the judgment or order of a district court
 pending appeal."); Fed. R. Civ. P. 62(d) ("While an appeal is pending from ... final judgment that
 grants, continues, modifies, refuses, dissolves, or refuses to dissolve or modify an injunction, the
 court may suspend, modify, restore, or grant an injunction on terms for bond or other terms that
 secure the opposing party's rights."). The decision to stay an order is within the discretion of the
 court, based on the circumstances of the case. Jock, 738 F. Supp. 2d at 447; Hilton v. Braunskill,
 481 U.S. 770, 777, 107 S.Ct. 2113, 2119 (1987) ("Since the traditional stay factors contemplate
 individualized judgments in each case, the formula cannot be reduced to a set of rigid rules."). In
 general, four factors are considered:

        1.        whether the applicant has made a showing of likely success on the merits;

        2.        whether the applicant will be irreparably injured absent a stay;

        3.        whether issuance of the stay will substantially injure the other parties; and

        4.        where the public interest lies.

 Jock, 738 F.Supp.2d at 447, citing Nken v. Holder, 556 U.S. 418, 129 S.Ct. 1749, 1761 (2009).

         All four factors need not strongly support a stay. Rather, the factors are balanced. 16A
 WRIGHT& MILLER,FEDERALPRACTICEANDPROCEDURE§ 3954 ("The four factors are balanced;
 thus, for example, if the balance of harms tips heavily enough in the stay applicant's favor then the
 showing of likelihood of success need not be as strong, and vice versa"). Here the factors weigh in
 favor of a stay of the Court's October 22 Order.

             I.   Reinsurers Will Suffer No Harm

         When considering a stay, a court assesses whether a stay will substantially injure the other
 parties interested in the proceeding. Jock, 738 F.Supp.2d at 447. In this case, this factor clearly
 favors a stay. The Reinsurers will not suffer any harm. As noted above, Chicago has submitted a
             Case 1:18-cv-10450-JPO Document 53 Filed 11/11/19 Page 3 of 5



Freebornjl
 FREEBORN   & PETERS LLP
                                                                             Honorable J Paul Oetken
                                                                             November 11, 2019
                                                                             Page 3



 billing to Reinsurers, which the Reinsurers refuse to pay. Both parties agree that an arbitration panel
 must resolve that dispute. The question on appeal will be whether an arbitration panel appointed
 pursuant to the 2018 arbitration demand or the former 2017 arbitrators should do so.

         A stay of the Court's Order, and thus stay of proceedings before the 2017 Panel, pending
 resolution of that threshold question does not prejudice the Reinsurers. They continue to hold the
 money to which Chicago claims it is entitled under the 2018 billing. See Greenidge v. Allstate Ins.
 Co., No. 02 Civ. 9796 JCF, 2003 WL 22871905 at *3 (S.D.N.Y. Dec. 3, 2003) ("The only real
 consequence for Allstate is that the determination of its pending summary judgment motion will be
 deferred, and that is not prejudicial."). Indeed, a stay arguably benefits the Reinsurers; not only do
 they keep the money, but they are not required to incur the burden and expense of arbitral
 proceedings before the 201 7 Panel that may be void.

         When considering Chicago's motion for a TRO, this Court (Judge Torres) found that the
 Reinsurers would not suffer harm if the TRO was granted. "Regardless of whether the TRO is
 granted, however, respondents will suffer no harm at all because they have withheld payment on the
 2018 billing. This will remain the case even if the TRO is granted. The TRO simply 'maintains the
 status quo' until the court decides the petitioner's petition to compel arbitration." Ex. 1 (11/15/2018
 Tr.) at 25:22-26:2. This reasoning in granting Chicago's prior TRO motion applies fully to
 Chicago's instant motion. As with the TRO, a stay simply maintains the status quo until the
 appellate court resolves Chicago's appeal. Just as the Reinsurers suffered no harm while the
 TRO/Preliminary Injunction remained in place, they suffer no harm if a stay remains in place
 pending appeal.

         The Second Circuit has held that the factors relating to a motion to stay may be viewed as a
 formula, under which the various factors, including the likelihood of success and the harm to the
 non-movant, can be assigned values and multiplied against one another to determine where the
 balance tips. Greenidge, 2003 WL 22871905 at *2, citing Mohammed v. Reno, 309 F.3d 95, 101
 n.10 (2d Cir. 2002). The formula is useful and easy to apply where one of the factors is zero.
 Greenidge, 2003 WL 22871905 at *2. That is the case here. The "harm" to Reinsurers from a stay
 is zero, and a stay should be granted so long as Chicago has at least "some small chance of
 succeeding on" its appeal and "can demonstrate some harm if the stay is denied." Id.

            II.   Chicago Will Suffer Irreparable Harm Absent a Stay

         In deciding whether to grant a stay, the Court considers any harm that the applicant will
 suffer if a stay is not granted. Jock, 738 F.Supp.2d at 447. Here, absent a stay, Chicago will be
 forced to proceed with arbitration before the 2017 Panel, while that panel's authority to consider and
 resolve the dispute is on appeal. If Chicago then succeeds on its appeal, it will have spent time and
 resources arbitrating before a panel with no jurisdiction, rendering any award by that 2017 Panel
 unenforceable. Chicago will then need to re-arbitrate the 2018 billing before a new panel. This
 constitutes irreparable harm. Maryland Casualty Co. v. Realty Advisory Board on Labor Relations,
 107 F.3d 979, 985 (2d Cir. 1997) ("Maryland would be irreparably harmed by being forced to
 expend time and resources arbitrating an issue ... for which any award would not be enforceable");
 US v. American Soc. o_fComposers, Authors and Publishers, No. Civ. 13-95 (WCC), 1991 WL
            Case 1:18-cv-10450-JPO Document 53 Filed 11/11/19 Page 4 of 5



Freeborn;
 FREEBORN   & PETERS LLP
                                                                            Honorable J . Paul Oetken
                                                                            November 11, 2019
                                                                            Page 4



 501864 at *2 (S.D.N.Y. Oct. 3, 1991) (a party can be harmed when forced to invest time, effort and
 money that might be wasted if the party prevails on appeal). 1

            III.    Chicago Has a Likelihood of Succeeding on Appeal

          "[A] movant need not always establish a high probability of success on the merits.
 Probability of success is inversely proportional to the degree of irreparable injury evidenced."
 Cuomo v. US. Nuclear Regulatory Com 'n, 772 F.2d 972, 974 (D.C. Cir. 1985). "[M]ore of one
 excuses less of the other." Greenidge, 2003 WL 22871905 at *2 (internal quotation omitted). See
 also American Soc. of Composers, Authors and Publishers, 1991 WL 501864 at *1 (noting that most
 courts have applied a flexible standard whereby if the movant can demonstrate the remaining factors
 strongly favor interim relief, a stay can be granted if the movant has made a substantial case on the
 merits).

          Although the Court denied Chicago's petlt10n, Chicago respectfully submits that it has
  substantial arguments that may prove successful on appeal. When the Court considered Chicago's
  prior request for a TRO, it found that there are "serious questions about whether the 2017 panel is
 functus officio," [see Ex. 1 at 25:12-13] and, in granting that motion, determined Chicago had some
  likelihood of succeeding on that claim. While this Court has subsequently ruled against Chicago, the
  TRO is evidence of serious questions on this issue. 2

         In addition, where a party's appeal presents a novel issue to the appellate court, the "chance
 of success" factor weighs in favor of granting a stay. Jock, 738 F. Supp. 2d at 447; Genesis, 367
 B.R. at 521 (staying order because "[w]hen a circuit court has not yet decided an issue of law, there
 may be substantial grounds for a difference of opinion."). That is the case here.

         In its Order, the Court cited two Second Circuit cases and one U.S. Supreme Court case. But
 none of these cases addressed a fact pattern similar to that with which the Court was confronted here.
 In General Re Life Corp. v. Lincoln National Life Ins. Co., the Second Circuit was not confronted
 with the question of whether a dispute would be heard by a new arbitration panel or a prior panel,
 but rather whether to confirm certain arbitration awards that were clarified. 909 F.3d 544, 546 (2d
 Cir. 2018). That is not the case here. Similarly, in T Co Metals, LLC v. Dempsey Pipe & Supply, the
 Second Circuit was faced with the parties' motions to vacate, modify and correct an arbitration
 award amended at the parties' requests pursuant to ICDR rules. Again, this case presents no such
 issue.

        Finally, in Howsam v. Dean Witter Reynolds, Inc., the Supreme Court considered whether a
 court or arbitrator was to apply a National Association of Securities Dealers time limit rule to the


        The Court reached a similar conclusion when it found Chicago would suffer irreparable harm
        if the TRO was not granted. Ex. 1 (11/15/2018 Tr.) at 25:19-22. Again, the Court's analysis
        applies fully to Chicago's motion to stay.
 2      Obviously, the Court need not conclude that its prior ruling was in error or that Chicago will
        necessarily prevail on appeal for a stay to be granted. Jock, 738 F. Supp. 2d at 447.
           Case 1:18-cv-10450-JPO Document 53 Filed 11/11/19 Page 5 of 5



Freeborn;
 FREEBORN & PETERS LLP
                                                                            Honorable J. Paul Oetken
                                                                            November 11, 2019
                                                                            Page 5



 underlying controversy. 537 U.S. 79, 81 (2002). The Court held the matter was for the arbitrator
 because it was not a "question of arbitrability," but resembled "gateway questions" that the Court
 had found arbitrators were to decide. Id. at 84-85. This case does not involve a time limit rule, but
 instead presents a fundamentally different question regarding arbitrator authority ex ante.

         Unlike those cases, this dispute and the Court's Order involve: (1) competing petitions to
 compel arbitration of a dispute; (2) whether an arbitration panel can "retain jurisdiction" for an
 unlimited period of time to "resolve any dispute arising out of [the] Final Award;" and (3) whether a
 Court, the 2017 Panel, or a new arbitration panel decides whether the 2018 billing "arises out of the
 Final Award." A stay is warranted while the Second Circuit considers and resolves these issues.

          IV.     The Public Interest Will Not Be Negatively Affected by the Issuance of a Stay

          This case is a private dispute, which the parties agree must be resolved by a private
 arbitration panel. There is no public interest implicated. See Greenidge, 2003 WL 22871905 at *3
 (noting that the public interest was not implicated in a purely private litigation); Local 344 Leather
 Goods, Plastics & Novelty Workers' Union ALF-CIO v. Singer Co. Piecework Control Systems, 84
 F.R.D. 424, 425 (N.D. Ill. 1979) (finding "the public interest would not be adversely affected by the
 issuance of a stay" of order compelling arbitration pending appeal).

                                           CONCLUSION

         For the reasons set forth above, the Court should stay its October 22, 2019 Order and
 reinstate the preliminary injunction against the competing arbitration proceedings pending resolution
 of Chicago's appeal of the Order.


                                                     Respectfully submitted,

                                                   JI. '),::z:-----'-
                                                     Sean Thomas Keely

 cc: Robert J. Bates, Jr. (via ECF)
